COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00180-CV


CITY OF FORT WORTH                                                        APPELLANT

                                            V.

LUYEN DINH NGUYEN                                                          APPELLEE


                                        ------------

            FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 096-B47635-13

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s unopposed “Motion to Dismiss Appeal for

Lack of Jurisdiction.”

      It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal for want of jurisdiction.           See Tex. R. App. P. 42.1(a)(1),

43.2(f); see also 2012 Properties, LLC v. Garland ISD, No. 05-15-01002-CV,

      1
          See Tex. R. App. P. 47.4.
2016 WL 3902585, *4 (Tex. App.––Dallas July 14, 2006, pet. filed) (holding that

appellate court has no jurisdiction over appeal from denial of postjudgment

motion seeking excess tax funds).

                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: October 13, 2016




                                    2